UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16005 Unigene Laboratories, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 22-2328609 (State or Other Jurisdiction of (IRS Employer Identification No.) Incorporation or Organization) 81 Fulton Street, Boonton, New Jersey (Address of Principal Executive Offices) (Zip Code) Company’s Telephone Number, Including Area Code: (973) 265-1100 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes xNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $.01 Par Value per share – 95,978,952 shares as of January 31, 2013 1 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 INDEX PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 4 Condensed Statement of Stockholders' Deficit for the Nine Months Ended September 30, 2012 5 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Mining Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 48 SIGNATURES 50 2 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Balance Sheets September 30, 2012 and December 31, 2011 September 30, 2012 December 31, 2011 (Unaudited) (Restated) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Accounts receivable - Tarsa Inventory, net Due from former China Joint Venture partner, net Prepaid expenses and other current assets Total Current Assets Non-current inventory, net Property, plant and equipment, net Patents and other intangibles, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses Accrued interest Embedded conversion feature liability Current portion – Deferred licensing revenues Current portion – Deferred gain on sale/leaseback Current portion – Capital lease obligations Notes payable – Victory Park, net of discount of $7,624,378 at September 30, 2012 Notes payable – Founders Total Current Liabilities Notes payable – Victory Park, net of discount of $5,335,294 at December 31, 2011 Notes payable – Founders Embedded conversion feature liability Accrued interest Deferred licensing revenues, excluding current portion Deferred gain on sale/leaseback, excluding current portion Capital lease obligations, excluding current portion Deferred compensation Total Liabilities Commitments and Contingencies Stockholders’ Deficit: Common Stock – par value $.01 per share, authorized 275,000,000 shares; issued 95,586,644 shares at September 30, 2012 and 95,215,599 at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See notes to condensed financial statements. 3 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 Condensed Statements of Operations (Unaudited) Three months ended September 30, Nine months ended September 30, (Restated) (Restated) Revenue: Product sales $ Royalties Licensing revenue Development fees and other Tarsa revenue Total revenue Operating expenses: Research and development Cost of goods sold General and administrative Loss on sale of patents Unallocated facility expenses Total operating expenses Operating loss ) Other income (expense): Interest and other income Interest expense ) Gain (loss) on change in fair value of embedded conversion feature ) ) Loss from investment in former China joint venture ) ) Loss from investment in Tarsa ) ) ) Loss before income taxes ) Income tax benefit from refund of federal tax credits Net loss $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic and diluted See notes to condensed financial statements. 4 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 Condensed Statement of Stockholders’ Deficit Nine Months Ended September 30, 2012 (Unaudited, Restated) Common Stock No. Shares Par Value Additional Paid-in Capital Accumulated Deficit Total Balance, January 1, 2012 (Restated) $ $ $ ) $ ) Stock Issued in Lieu of Director Fees Issuance of Restricted Stock ) Recognition of Restricted Stock Compensation Expense Recognition of Stock Option Compensation Expense – Employees and Directors Recognition of Stock Option Compensation Benefit – Consultants ) ) Exercise of Stock Options Net Loss ) ) Balance, September 30, 2012 (Unaudited) $ $ $ ) $ ) See notes to condensed financial statements. 5 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 Condensed Statements of Cash Flows Nine Months Ended September 30, 2012 and 2011 (Unaudited) Nine Months Ended September 30, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of deferred revenue ) ) Amortization of deferred credit ) ) Amortization of debt discounts and deferred financing fees Non-cash equity compensation Depreciation and amortization of long-lived assets Inventory reserve provision Loss on sale of patents Loss on investment in Tarsa Loss on investment in former China Joint Venture Loss on change in fair value of embedded conversion feature Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) Decrease in inventory Decrease in other assets Decrease in accounts payable and accrued expenses ) ) Increase in deferred revenue Increase in accrued interest Increase (decrease) in deferred compensation ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in Tarsa ) ) Investment in Nordic joint venture ) Capital expenditures ) ) Proceeds from sale of patents Increase in patents and other intangibles ) ) Proceeds from sale/lease back Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ASSETS: Repayment of Founders’ note ) Repayment of capital lease ) Proceeds from issuance of debt Debt issuance costs ) Proceeds from exercise of stock options Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Non-cash investing and financing activities: Purchase of equipment through capital lease $ $ Cash payments: Cash paid for interest Cash paid for income taxes See notes to condensed financial statements. 6 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 Notes to Condensed Financial Statements September 30, 2012 (Unaudited) In November 2012, the Company concluded that the audited financial statements for the years ended December 31, 2011 and 2010 and other financial information included in the Company’s Annual Report on Form 10-K for the years ended December 31, 2011 and 2010 and the unaudited financial statements included in the Company’s Quarterly Reports on Form 10-Q for each quarterly period in the years ended 2011 and 2010 and for the quarterly periods ended June 30, 2012 and March 31, 2012 should no longer be relied upon.The following financial statement footnotes give effect to the restatement discussed further in Note B of the notes to the financial statements herein. NOTE A – LIQUIDITY Cash At September 30, 2012, Unigene Laboratories, Inc. (the “Company”) had cash and cash equivalents of $3,999,000, a decrease of $683,000 from December 31, 2011.The decrease is primarily due to net cash used in operating and investing activities of $3,120,000 and $969,000, respectively, partially offset by the $3,500,000 in proceeds received (following the deposit of $500,000 for fees of the lenders) as a result of refinancing our debt in September 2012 (see Note H). The Company has incurred annual operating losses since its inception, including a loss of $18,945,000 during the nine months ended September 30, 2012, and, as a result, at September 30, 2012, had an accumulated deficit of $201,286,000.The Company expects to incur net losses and cash flow deficiencies from operating activities for the foreseeable future. Debt As of September 30, 2012, the Company’s total principal debt, inclusive of capital lease obligations and accrued interest, was approximately $74,500,000, inclusive of an additional $4,000,000 note issued in September 2012 as further described below. Based on managements’ current cash flow projections, the Company will need to obtain significant additional financing in the near term to fund operations, address its current debt and restructure its balance sheet. Management’s cash flow projections at the time of the issuance of the $4,000,000 note estimated that cash on hand would be sufficient to fund operations through at least June 2013. These estimates included the assumption that our Biotechnologies Strategic Business Unit (“Biotechnologies SBU”) would be able to convert at least one of its ongoing oral peptide delivery feasibility partnerships into a definitive license agreement bearing a significant up-front cash payment, on or before December 31, 2012. While the Company is still actively pursuing such opportunities, the Company did not enter into a license agreement with a significant upfront cash component by December 31, 2012. This change in the Company’s projections is the result of an ongoing review of our Biotechnologies SBU and the status of its feasibility programs, including recent feedback from the Biotechnologies SBU’s feasibility partners regarding the criteria and timing for each partners’ decision to license our technology, as well as delays to our ongoing feasibility and partner sponsored Peptelligence™ research programs.In particular, several early stage development partners have indicated that, in the current funding environment until they themselves are able to partner, they may not have sufficient discretionary cash resources to satisfy commercially reasonable licensing terms. In addition, certain feasibility partners participating in longer-term research oriented feasibility work have decided to extend or expand their current feasibility programs but are not yet ready to enter into a definitive licensing agreement until the ongoing feasibility studies yield certain desired targets. As a result of the corresponding anticipated reduction in the Biotechnologies SBU’s forecasted revenues, management is actively pursuing various alternatives to extend the Company’s cash runway.In accordance with guidance previously issued by the Company, in the event that the Company is unable to secure additional sources of revenue, it will not be able to fund operations beyond the first quarter of 2013. Additionally, our current projections would result in the Company defaulting on the minimum cash requirement as of March 31, 2013 under its forbearance agreement. On September 21, 2012 (the “First Amendment Effective Date”), the Company entered into a Forbearance Agreement and First Amendment to Amended and Restated Financing Agreement, by and among the Company, Victory Park Management, LLC, as administrative agent and collateral agent (the “Agent”), Victory Park Credit Opportunities, L.P., VPC Fund II, L.P., VPC Intermediate Fund II (Cayman) L.P., and Victory Park Credit Opportunities Intermediate Fund, L.P. (collectively, the “Lenders” and together with the Agent, the “VPC Parties” and “Victory Park”) (together with all exhibits and schedules thereto, and as amended from time to time, the “Forbearance Agreement”). The Forbearance Agreement evidenced (i) the forbearance by the VPC Parties with respect to the exercise of certain of their rights and remedies arising as a result of the existence of certain events of default under the Restated Financing Agreement; (ii) the amendment of certain provisions of the Amended and Restated Financing Agreement dated as of March 16, 2010, by and among the Company, the Agent, as administrative agent and collateral agent, and the Lenders party thereto (the “Restated Financing Agreement”); and (iii) the other agreements contemplated by the Forbearance Agreement(collectively the “2012 Restructuring”).Pursuant to the Forbearance Agreement, the Company issued to the Lenders a $4,000,000 senior secured note, resulting in a total liability to the Lenders of $51,448,000 as of September 30, 2012, inclusive of principal and interest. As a result of the financial restatement described above and in Note B, the Company was unable to finalize and file this Form 10-Q by the Securities and Exchange Commission’s (the “SEC”) extended filing deadline of November 21, 2012.Therefore, the Company gave the VPC Parties notice that an event of default occurred under the Forbearance Agreement by virtue of the Company’s failure to timely file this Form 10-Q.Refer to Note H for additional details in regards to the terms of the Forbearance Agreement and the implications of the event of default. 7 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 As of the First Amendment Effective Date, the Company lacked sufficient shares of Common Stock to deliver all of the shares of Common Stock issuable to the Lenders upon conversion of the Victory Park notes (the “Conversion Shares”).The Company is required to obtain stockholder approval to amend its certificate of incorporation to increase the number of authorized shares to allow for the conversion of the notes in full and until such time as the Company receives approval to increase the authorized shares, Victory Park has the ability to demand payment in cash for any shortfall in authorized shares upon a notice of conversion. See Note H below for information on the impact of the restatement on certain default provisions under the Restated Finance Agreement, as amended by the Forbearance Agreement. On May 29, 2012, the Company entered into an agreement to settle its obligations to Jay Levy, the estate of Jean Levy, Warren Levy and Ronald Levy (the “Levys” and the “Founders”) (see Note G).Pursuant to the settlement agreement, the Founders agreed to settle any and all outstanding obligations due from the Company in exchange for (i) two installment payments of $150,000 each due in May and June 2012 (the “Interim Payments”), which were subsequently paid by the Company; (ii) $7,700,000 payable on or before September 30, 2012; and (iii) the issuance of 5,000,000 shares of the Company’s common stock. In light of the recent EMA recommendation, the expected financial impact on business operations and the inability of the Company to raise funds, the Company was not in a position to fund the debt settlement with the Founders and, as a result, remains in debt to the Founders for a total of $22,990,000 in principal and accrued interest as of September 30, 2012. On December 21, 2012, the Company entered into a further agreement with the Levys regarding the timing of the foregoing installment payments.See Note G below for details regarding such agreement. Recent developments impacting business operations On December 21, 2012, the Company settled all claims with its former patent counsel regarding certain fees.See Note R below for further details. On December 11, 2012, the Company announced that it has retained an investment banker to assist the Company with its exploration and evaluation of a broad range of strategic options, including, but not limited to, the strategic partnering of its technology, the out-licensing of intellectual property and divestiture of certain assets, and the possible sale of the Company or one of its business units. On November 27, 2012, the Company announced that certain previously issued financial statements should no longer be relied upon.See Note B below for details regarding the Company’s restatement of previously issued financial statements.See also Note H below for information on the impact of such restatement on certain default provisions under the Restated Finance Agreement, as amended by the Forbearance Agreement. On July 20, 2012 the European Medicines Agency (“EMA”) issued a press release concerning the marketability of approved calcitonin products in Europe, concluding there was evidence of a small increased risk of cancer with long-term use of current calcitonin medications approved and commercially available in Europe since 1973, and calling for the curtailment of calcitonin usage. On August 1, 2012, Health Canada announced that it is reviewing whether to follow the European medical authorities and restrict use of a nasal spray prescribed to prevent osteoporosis because of the increased risk of cancer. 8 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 The Company has licensed to Upsher-Smith Laboratories, Inc. (“USL”) its patented nasal formulation of calcitonin for commercialization in the United States and has licensed the development and worldwide commercialization rights (except China) for its Phase 3 oral calcitonin to Tarsa Therapeutics, Inc. (“Tarsa”).However, since neither the Company nor its licensees are market authorization holders in Europe, they do not have the right to appeal the EMA's recommendation. On October 12, 2012, Tarsa announced an agreement in principle with Therapicon® Slr to provide consulting assistance to the Italian firm in its appeal of the recent EMA recommendation. In November 2012, the EMA announced that it has reconfirmed its original conclusion that the benefits of calcitonin-containing medicines do not outweigh their risks in the treatment of osteoporosis and that they should no longer be used for this condition.The potential regulatory and commercial impact of this announcement on calcitonin related products marketed or under development by the Company’s licensees and partners in Europe and other markets as well as the resulting financial impact on its future business operations is currently being evaluated.There is a possibility that other regulatory authorities, including the United States Food and Drug Administration (“FDA”), could take actions as a result of the EMA recommendation, including withdrawing calcitonin products from the market or limiting their use.This could materially adversely affect the Company’s finances and operations by reducing or eliminating sales and royalties on Fortical, limiting the value of current calcitonin development projects and limiting the potential value of its investment in Tarsa.Additionally, this could impact the carrying value of assets, including fixed assets, inventories and patents, as well as the Company’s ability to obtain adequate financing.On January 14, 2013, the FDA posted notice of an Advisory Committee Meeting scheduled on March 5, 2013 to discuss whether the benefit of calcitonin salmon for the treatment of postmenopausal osteoporosis outweighs a potential risk of cancer. In the third quarter of 2012 and through the date of this filing, the following events and circumstances indicated that the carrying value of the Company’s long lived assets may not be recoverable: (i) potential impact of the EMA press release; (ii) continuing operating losses; (iii) significant revisions to internal revenue forecasts; and (iv) a significant decline in the Company’s stock price. The Company is in the process of evaluating whether the undiscounted expected future cash flows from the long-lived assets are less than their carrying amount.If undiscounted expected future cash flows are not sufficient to support the recorded value of the assets, an impairment loss may be recognized for the difference between fair value and the carrying value to reduce the long lived assets to their estimated recoverable value.Such analysis could result in a material impairment charge for the twelve months ended December 31, 2012. Liquidity The global credit crisis that began in 2007 was further exacerbated by events occurring in the financial markets in the fall of 2008, and has continued into 2012.These events have negatively impacted the ability of corporations to raise capital through equity financings or borrowings.The credit crisis may continue for the foreseeable future. In addition, uncertainty about current and future global economic conditions may impact the Company’s ability to license its products and technologies to other companies and may cause consumers to defer purchases of prescription medicines, such as Fortical, in response to tighter credit, decreased cash availability and declining consumer confidence. Accordingly, future demand for the Company’s products and technologies could differ negatively from its current expectations. Due to the Company’s limited financial resources, any further significant decline in Fortical sales and/or royalties, or delay in achieving milestones under its existing license agreements, or in signing new license, feasibility or distribution agreements for its products or technologies or loss of patent protection, ability to sell additional shares of its common stock, its inability to restructure its existing Victory Park debt, or ability to not violate its covenants with Victory Park could have a material adverse effect on the Company’s cash flow and operations (see Notes D, E, H, J, N,and R). As a result of advancing purchase orders from USL previously scheduled for the first quarter of 2013, the Company received approximately $1,255,000 in additional cash in the fourth quarter of 2012. Additionally, the Company was advanced $400,000 from USL in the fourth quarter of 2012 for the production of additional batches in 2013. This will reduce sales of Fortical in future periods. If the Company is unable to achieve significant milestones or sales under its existing agreements and/or enter into new significant revenue generating licenses or other arrangements in the near-term, the Company will need to secure another source of funding in order to satisfy its working capital needs. The Company will also need to avoid further events of default under and maintain compliance with the covenants in its financing agreement with Victory Park (see Note H). If the Company is not able to generate additional cash, it will need to significantly curtail its operations. Should the funding required to sustain the Company’s working capital needs be unavailable or prohibitively expensive, the Company would not have the ability to continue as a going concern. The Company believes that satisfying its cash requirements over the long term will require the successful commercialization of its licensed oral or nasal calcitonin products, and one or more of its Peptelligence™ biotechnologies, its oral parathyroid hormone (“PTH”) product or the obesity program. However, it is uncertain whether any new products will be approved or will be commercially successful. The amount of future revenue the Company will derive from Fortical is also uncertain. 9 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 In December 2011, the Company announced a restructuring plan that included a reduction in workforce and expenses to improve operational efficiencies and to better match resources with market demand. Under the comprehensive plan, the Company is continuing Fortical production and maintaining all of its core programs and partnered activities while decreasing cash expenditures. In 2010, since the Company had an adequate inventory of enzyme to support expected future Fortical production needs, it temporarily suspended manufacturing of those materials at its Boonton facility. However, the Company is maintaining the cGMP status of the facility and the ability to manufacture and tablet solid dosage forms of peptides at that location.This cessation of production continued through 2012, however, the Company plans to engage in the production of calcitonin in the first quarter of 2013.Implementation of the restructuring plan resulted in an immediate company-wide workforce reduction of approximately 25%. The cash requirements in 2012 to operate the research and peptide manufacturing facilities and develop products decreased from 2011 due to the December 2011 restructuring. Cash received during the nine months ended September 30, 2012 was primarily from the net proceeds of $3,500,000 as a result of the Victory Park refinancing (see Note H); Fortical sales and royalties received under theagreement with USL; accounts receivable collected from GlaxoSmithKline (“GSK”) for work performed in 2011;and from development work and fee-for-service feasibility studies for various companies, including Tarsa. The Company’s primary sources of cash have historically been (1)licensing fees for new agreements, (2)milestone and other payments under licensing or development agreements, (3)bulk peptide sales under licensing or supply agreements, (4) loans from its founders and Victory Park, (5)the sale of its common stock, (6) Fortical sales and royalties and (7) the proceeds from the sale of state net operating loss carryforwards. In 2011, the Company divested its equity interest in its former China Joint Venture as well as its Site Directed Bone Growth (“SDBG”) program, which may result in additional sources of cash in the future. There can be no assurance that any of these cash sources will continue to be available to the Company in the future. The Company is actively seeking additional licensing and/or supply agreements with pharmaceutical companies for various oral peptides, including PTH and its obesity peptide, and for its recombinant peptide manufacturing technology. In October 2011, the Company announced its decision to establish a Joint Development Vehicle with Nordic Bioscience (see Note N).Licensing fees from new collaborations are dependent upon the successful completion of complex and lengthy negotiations and are often subject to the completion of successful feasibility programs. Milestone payments are based upon progress achieved in collaborations, which cannot be guaranteed, and are often subject to factors that are controlled neither by the Company or itslicensees. Product sales to the Company’s partners under these agreements are based upon its licensees’ needs, which are sometimes difficult to predict. Sale of the Company’s common stock is dependent upon its ability to attract interested investors, its ability to negotiate favorable terms and the performance of the stock market in general and biotechnology investments in particular. Future Fortical sales and royalties will be affected by competition and continued acceptance in the marketplace and could be impacted by manufacturing, distribution or regulatory issues. The Company may not be successful in achieving milestones under its current agreements, in obtaining regulatory approval for its other products or in-licensing any of its other products or technologies. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern; however, the above conditionsraise substantial doubt about the Company’s ability to do so. Refer to the financial statements and footnotes thereto included in Unigene’s Annual Report on Form 10-K for the year ended December 31, 2011, as amended and restated, including the accompanying Report of Independent Registered Public Accounting Firm, dated March 15, 2012 (except for Note 29 and the effects thereof, as to which the date is January 31, 2013), of Grant Thornton LLP. The condensed financial statements included in this Quarterly Report on Form 10-Q have been prepared on a going concern basis and as such do not include any adjustments that might result from the outcome of this uncertainty, including the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities. NOTE B - BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete annual financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation, which are of a normal and recurring nature only, have been included. Certain prior year amounts have been reclassified for presentation purposes.Operating results for the three and nine month periods ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012 or for any interim period. For further information, including a summary of significant accounting policies and practices, please refer to our financial statements and footnotes thereto included in Unigene’s annual report on Form 10-K, as amended and restated, for the year ended December 31, 2011. 10 Unigene Laboratories, Inc. Form 10-Q – Period Ended September 30, 2012 Restatement of Previously Issued Financial Statements In November 2012, the Company identified an error related to the Company’s accounting for an embedded derivative liability associated with the Company’s senior secured convertible notes, which were issued in March 2010, during the periods ended June 30, 2012 and March 31, 2012 and the years ended December 31, 2011 and 2010 and interim periods therein, which resulted in the restatement of previously issued financial statements. Specifically, management determined that the Company’s convertible notes contain a conversion reset provision that lowers the stated conversion price under certain circumstances, which requires the conversion feature to be accounted for as an embedded derivative that must be marked to fair value each reporting period.As a result, the Company should not have reversed the carrying value of the liability for the embedded derivative in the quarter ended June 30, 2010 and should have continued to mark such liability to fair value in its financial statements for the quarterly periods from June 30, 2010 through June 30, 2012.Additionally, the Company determined that the methodology utilized to determine the fair value of the embedded derivative liability for the quarter ended March 31, 2010 was not appropriate as it did not properly consider a reset feature contained within the related convertible notes and consequently, that the conclusion that the issuance of the senior secured convertible notes in March 2010 represented a troubled debt restructuring was incorrect. As a result of the re-assessment of the transaction, the Company has concluded that the addition of the conversion feature to the notes indicates the new notes are substantially different from the previously issued notes and as a result, the transaction should have been accounted for as a debt extinguishment. As a result of the aforementioned accounting errors, the financial statements presented herein as well as footnotes H, I and S have been amended and restated toreflect the following accounting corrections: · As of December 31, 2011: (i) the adjustment of deferred financing fees within other assets related to the convertible note issuance; (ii) the recordation of an embedded conversion feature liability representing the fair value of the conversion feature; (iii) the adjustment of the debt discount related to the convertible note issuance; (iv) the reversal of the accounting adjustment that was recorded in 2010 to reverse the embedded derivative liability through additional paid-in capital and (v) the cumulative impact to accumulated deficit of related adjustments to the statements of operations. · For the three and nine months ended September 30, 2011: (i) the recordation of changes in fair value ofthe embedded derivative liability through gain (loss) on change in fair value of embedded conversion feature within the statements of operations and (ii) the recordation of adjustments to non-cash interest expense based on the revised debt discount and to reflect such interest expense based on the effective interest rate method. The following represents a summary of the adjustments by financial statement line item: December 31, 2011 Balance sheet data: Prepaid expenses and other current assets $
